Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 12/21/2020, with respect to drawing and specification objections have been fully considered.  The objections to the drawings and specification have been withdrawn.
Applicant's arguments, filed 12/21/2020, with respect to the 35 USC 112(b) rejections of claims 7 and 12 have been fully considered.  The 35 USC 112(b) rejections of claims 7 and 12 have been withdrawn in light of amended claims filed 12/21/2020.
Applicant's arguments, filed 12/21/2020, with respect to the 35 USC 102 rejections of claims 1-20 have been fully considered and are persuasive. However, applicant has failed to respond to alternate 35 USC 103 rejections.  Santiago teaches a number of different cushion configurations (see figures 1-9C and written description, column 7, lines 49-60) that could be arranged by the user to meet their particular needs in regards to foot placement.  Further, the applicant has failed to establish the criticality of the angle. Specifically, what affect an angle less than 70 degrees or greater than 100 degrees would have on the foot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected 35 U.S.C. 103 as being unpatentable over US7150057 to Santiago et al. (“Santiago”).
	Regarding claim 1, Santiago discloses “A comfort positioning pillow for use with at least one appendage, the pillow comprising: a first side surface including a first edge, a second edge, a top edge, and a bottom edge, wherein the top edge of the first side surface is convex-shaped; a second side surface including a first edge, a second edge, a top edge, and a bottom edge, wherein the top edge of the second side surface is convex-shaped; a front surface including a first edge, a second edge, a top edge, and a bottom edge, wherein the front surface extends between the first and second side surfaces, wherein the first edge of the front surface intersects with the first edge of the first side surface, and wherein the second edge of the front surface intersects with the second edge of the second side surface; a back surface including a first edge, a second edge, a top edge, and a bottom edge, wherein the back surface extends between the first and second side surfaces, wherein the first edge of the back surface intersects with the first edge of the second side surface, wherein the second edge of the back surface intersects with the second edge of the first side surface, and wherein the back surface is disposed at an angle relative to the front surface, [wherein the angle is between seventy degrees and one-hundred degrees;] a top surface extending between the respective top edges of the first and second side surfaces, and extending between the respective top edges of the front and back surfaces, wherein the top surface is convex-shaped; and a bottom surface extending between the respective bottom edges of the first and second side surfaces, and extending between the respective bottom edges of the front and back surfaces.” (See Santiago. More specifically, see at least: written description, column 4, lines 43-46 --“a lower leg and foot pillow comprises a support elevating both the lower legs and feet of a person in a reclining or lying in a supine position” and annotated figure 8B below wherein, in one interpretation, the figure illustrates the features claimed.)

    PNG
    media_image1.png
    238
    837
    media_image1.png
    Greyscale

	Santiago does not explicitly disclose “wherein the angle is between seventy degrees and one-hundred degrees”.  However, one of ordinary skill in the art would recognize that although Santiago does not teach a specific range for the dimension of the angle, but does teach a number of different configurations/shapes (see figures 1-9C and written description, column 7, lines 49-60) that could be arranged by the user to meet their particular needs in regards to foot In re Williams 36 F.2d 436 "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" MPEP 2144.05(II)(A)). One of ordinary skill would have been motivated to find the optimal angle “to provide a devise to relieve pain and pressure on muscles, joints and nerves so that an individual can relax and rest comfortably (COL. 4, Lines 27-29).”  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 2, Santiago discloses all the limitations of claim 1, as discussed, and further discloses “wherein the pillow includes an inner core and an outer casing, wherein the inner core is disposed within the outer casing.”  (See Santiago. More specifically, see at least: written description, column 4, lines 43-47 --“a lower leg and foot pillow comprises a support …, and having an inner lining or cover and also a removable and changeable pillowcase or cover.”)
	Regarding claim 3, Santiago discloses all of the limitations of claim 2, as discussed and further discloses “wherein the inner core is formed of polyurethane foam. column 7, lines 37-41 --“the best mode of the invention is to form the invention of firm but resilient foam”.)  
	Santiago does not explicitly teach a poly urethane foam however, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose a polyurethane foam for a pillow or support, since it has been held to The neck bolsters 14 and 16 are formed from a resilient material wherein the preferred material is polyurethane foam (COL. 2, Lines 53-55).”  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
		Regarding claim 4, Santiago discloses all of the limitations of claim 3, as discussed and further discloses “wherein the outer casing is formed of stretch terry cloth.  column 6, lines 22-26 --“first, its inner lining or cover made of cloth or other lining material sewn, zippered, or otherwise done or made to cover the body of the invention”.) 
	Santiago does not explicitly teach a stretch terry cloth however, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose a stretch terry cloth fabric for the cover of a pillow or support, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, in re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  As an example, US5940913 to Horowitz (“Horowitz”) wherein Horowitz teaches the use of a stretch terry material cloth cover for a head and neck support --“A stretch terry cloth pillow cover fits snugly around the entire pillow (Abstract).”  Therefore, the invention as a whole would have been 
	Regarding claim 5, Santiago discloses all the limitations of claim 1, as discussed, but does not explicitly disclose “wherein the angle is ninety degrees.” 
	However, one of ordinary skill in the art would recognize that although Santiago does not teach a specific range for the dimension of the angle, but does teach a number of different configurations/shapes (see figures 1-9C and written description, column 7, lines 49-60) that could be arranged by the user to meet their particular needs in regards to foot placement.  It would therefore have been obvious to try different ranges to determine the most comfortable position for the user (In re Williams 36 F.2d 436 "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" MPEP 2144.05(II)(A)). One of ordinary skill would have been motivated to find the optimal angle “to provide a devise to relieve pain and pressure on muscles, joints and nerves so that an individual can relax and rest comfortably (COL. 4, Lines 27-29).”  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 6, Santiago discloses all of the limitations of claim 1, as discussed and further discloses “wherein the first side surface and the second side surface are the same shape.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
“wherein the first side surface and the second side surface have the same dimensions.”  (See Santiago. More specifically, see at least: annotated figure 8B below wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 8, Santiago discloses all of the limitations of claim 1, as discussed and further discloses “wherein the front and back surfaces are both flat.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 9, Santiago discloses all of the limitations of claim 8, as discussed and further discloses “wherein the bottom surface is flat.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 10, Santiago discloses all of the limitations of claim 1, as discussed and further discloses “wherein the top edge of the first side surface is longer than the bottom edge of the first side surface.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 11, Santiago discloses all of the limitations of claim 10, as discussed and further discloses “wherein the top edge of the second side surface is longer than the bottom edge of the second side surface.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 12, Santiago discloses all of the limitations of claim 1, as discussed and further discloses “wherein the appendage is at least one of a foot, ankle, leg, arm or hand. “  a lower leg and foot pillow comprises a support elevating both the lower legs and feet of a person in a reclining or lying in a supine position”
	Regarding claim 13, Santiago discloses “A comfort positioning pillow for use with an appendage, the pillow comprising: a first side surface; a second side surface; a flat front surface disposed between the first and second side surfaces; a flat back surface disposed between the first and second side surfaces, wherein the flat back surface is positioned at an angle relative to the flat front surface; [wherein the angle is between seventy degrees and one-hundred degrees;] a top surface disposed between the first and second side surfaces, wherein the top surface is convex-shaped; and a bottom surface disposed between the first and second side surfaces, and disposed between the flat front surface and the flat back surface.”  (See Santiago. More specifically, see at least: written description, column 4, lines 43-46 --“a lower leg and foot pillow comprises a support elevating both the lower legs and feet of a person in a reclining or lying in a supine position” and annotated figure 8B below wherein, in one interpretation, the figure illustrates the features claimed.)

    PNG
    media_image1.png
    238
    837
    media_image1.png
    Greyscale

wherein the angle is between seventy degrees and one-hundred degrees”.  However, one of ordinary skill in the art would recognize that although Santiago does not teach a specific range for the dimension of the angle, but does teach a number of different configurations/shapes (see figures 1-9C and written description, column 7, lines 49-60) that could be arranged by the user to meet their particular needs in regards to foot placement.  It would therefore have been obvious to try different ranges to determine the most comfortable position for the user (In re Williams 36 F.2d 436 "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" MPEP 2144.05(II)(A)). One of ordinary skill would have been motivated to find the optimal angle “to provide a devise to relieve pain and pressure on muscles, joints and nerves so that an individual can relax and rest comfortably (COL. 4, Lines 27-29).”  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 14, Santiago discloses all of the limitations of claim 13, as discussed and further discloses “wherein the pillow includes an inner core and an outer casing, wherein the inner core is disposed within the outer casing.”  (See Santiago. More specifically, see at least: written description, column 4, lines 43-47 --“a lower leg and foot pillow comprises a support …, and having an inner lining or cover and also a removable and changeable pillowcase or cover.”)
“wherein the inner core is formed of polyurethane foam, and wherein the outer casing is formed of stretch terry cloth.” (See Santiago. More specifically, see at least written description, column 7, lines 37-41 --“the best mode of the invention is to form the invention of firm but resilient foam” and column 6, lines 22-26 --“first, its inner lining or cover made of cloth or other lining material sewn, zippered, or otherwise done or made to cover the body of the invention”.)
	Santiago does not explicitly teach a poly urethane foam or stretch terry cloth however, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate materials for the inner core and outer casing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  As an example, US5940913 to Horowitz (“Horowitz”) wherein Horowitz teaches the use of a polyurethane foam in a neck and head support --“The neck bolsters 14 and 16 are formed from a resilient material wherein the preferred material is polyurethane foam (COL. 2, Lines 53-55)” and the use of a stretch terry material cloth cover for a head and neck support --“A stretch terry cloth pillow cover fits snugly around the entire pillow (Abstract).”  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 17, Santiago discloses all of the limitations of claim 13, as discussed and further discloses “wherein the first side surface and the second side surface are the same shape.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 18, Santiago discloses all of the limitations of claim 17, as discussed and further discloses “wherein the first side surface and the second side surface have the same dimensions.” (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 19, Santiago discloses all of the limitations of claim 13, as discussed and further discloses “wherein the top edge of the first side surface is longer than the bottom edge of the first side surface, and wherein the top edge of the second side surface is longer than the bottom edge of the second side surface.”  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure illustrates the features claimed.)
	Regarding claim 20, Santiago discloses “A method of using a comfort positioning pillow with an appendage, wherein the comfort positioning pillow includes a first side surface; a second side surface; a flat front surface disposed between the first and second side surfaces; a flat back surface disposed between the first and second side surfaces, wherein the flat back surface is positioned at an angle relative to the flat front surface, [and wherein the angle is between seventy degrees and one-hundred degrees;] a top surface disposed between the first and second side surfaces, wherein the top surface is convex-shaped; and a bottom surface disposed between the first and second side surfaces, and disposed between the flat front surface and the flat back surface, the method comprising: placing the first side surface on a support surface; and allowing the appendage to contact the second side surface.  (See Santiago. More specifically, see at least: annotated figure 8B wherein, in one interpretation, the figure 
	Santiago does not explicitly disclose “wherein the angle is between seventy degrees and one-hundred degrees”.  However, one of ordinary skill in the art would recognize that although Santiago does not teach a specific range for the dimension of the angle, but does teach a number of different configurations/shapes (see figures 1-9C and written description, column 7, lines 49-60) that could be arranged by the user to meet their particular needs in regards to foot placement.  It would therefore have been obvious to try different ranges to determine the most comfortable position for the user (In re Williams 36 F.2d 436 "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions" MPEP 2144.05(II)(A)). One of ordinary skill would have been motivated to find the optimal angle “to provide a devise to relieve pain and pressure on muscles, joints and nerves so that an individual can relax and rest comfortably (COL. 4, Lines 27-29).”  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    238
    837
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619